DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions Acknowledged
Applicant’s election of examining method claims, Species 4 shown in Fig. 10, without traverse, in the response to restriction requirements filed 05/04/2022 is acknowledged.  Together with the response, Applicant cancelled device Claims 1-15 and added new method Claims 21-35.

Status of Claims
Claims 16-35 are examined on merits herein. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 17 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claim 17: Claim 17 recites: “generating a first gate via on a third gate of the plurality of gates, between two of plurality of active areas” and: “generating a second gate via on a fourth gate of the plurality of gates, between two of plurality of active areas”. The recitations are unclear, in view of dependency on Claim 16 which also recites “a/the plurality of active areas”, since a question arises – do “plurality of active areas” cited by Claim 17 belong to the same plurality of active area which Claim 16 recites or not?
	Appropriate correction is required to clarify the claim language.
	For this Office Action, based on Fig. 10 chosen for examination, the above recitations were interpreted as: “generating a first gate via on a third gate of the plurality of gates, between two of the plurality of active areas” and: “generating a second gate via on a fourth gate of the plurality of gates, between two others of the plurality of active areas”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-24, 30-31, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2019/0267389) in view of Chang et al. (US 2019/0251223). 
In re Claim 21, Choi teaches a method, comprising:
disposing a first gate 142 crossing over a first active area 121 (Fig. 1, paragraph 0020);
disposing a second gate 143, which is separated from the first gate 142, crossing over the first active area 121 (Fig. 1, paragraph 0020);
coupling the first gate 142 to a first word line WL1 for receiving a first programming voltage (Figs. 2-5, paragraphs 0021, 0026), the coupling is made over the active area (as Figs. 2-5 show); and
coupling the second gate 143 to a second word line WL2 for receiving a first reading voltage: Choi does not explicitly teach that WL2 receives a first reading voltage, but since Choi teaches that WL1 may receive a first reading voltage (paragraph 0033) and since cells 2 and 3 are identical, it would have been obvious that word line WL2 also receives a reading voltage and supplies it to gate 143.
Choi does not teach disposing at least one first gate via and at least one second via directly above the first active area and does not teach that coupling the first gate to the first word line is made through the first gate via and coupling the second gate to the second word line is made through the second gate via.
Chang teaches (Fig. 5C, paragraphs 0060) depositing at least one first gate via VWLP0 and at least one second via VWLP1 over first gate P4 and second gate P7, accordingly, and coupling the first gate P4 to a first word line WLP0 through the first gate via VWLP0 and coupling the second gate P7 to a second word line WLP1 through the second gate via VWLP1.
Choi and Chang teach analogous art directed to one time programming (OTP) array (see Abstract of Choi and paragraph 0001 of Chang), and one of ordinary skill in the arty before filing the application would have had a reasonable expectation of success in modifying the Choi device in view of the Chang device, since devices are from the same field of endeavor, and Chang created a successfully operated device.
Since Choi shows electrical connection between the gates and word lines only schematically, it would have been obvious for one of ordinary skill in the art before filing the application to modify the Choi method (and device) by providing structural connections between the first gate and the first word line through the at least one first via and between the second gate and the second word line through the at least one second via, in order to enable electrical connections structurally.
In re Claim 22, Choi/Chang teaches the method of Claim 21 as cited above.
Choi further teaches a second active area 122 separated from the first active area 121 (Fig. 1, paragraph 0020) and teaches disposing the first gate 142 over a cell created in the second active area.
Since the cell in the second active area is like the cell created in the first active area (and described for Claim 1) and having similar gates, identified as a third gate, it would have been obvious for one of ordinary skill in the art before filing the application to provide the same connection, e.g., through at least one third gate via, of the third gate to the first word line for receiving the first programing voltage.
In re Claim 23, Choi/Chang teaches the method of Claim 22 as cited above. 
Choi does not teach disposing at least one conductive segment between the first active area and the second active area and coupling the first gate through at least one fourth gate via to the at least one conductive segment.
Chang teaches (Fig. 1C) disposing at least one conductive segment Z0 (paragraph 0020) between a first active area AA0 and a second active area AA1 (paragraph 0020) and coupling (Fig. 5C) a first gate P4 through at least one fourth gate via V0 to the at least one conductive segment Z0 (paragraphs 0175-0178) and further connecting the at least one conductive segment Z0 to a first word line WLP0.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Choi/Chang device of Claim 22 by adding at least one conductive segment between first and second active areas of the Choi device and coupling the first gate 142 through at least one fourth gate via to the at least one conductive segment that would be further coupled to the first word line, wherein it is desirable creating a more reliable connection between the first gate and the first word line.
In re Claim 24, Choi/Chang teaches the method of claim 22 as cited above, including an electrical connection between the first gate and the first word line made over the first active area (per Choi), where the connection itself is created per Chang.
Chang further teaches (Figs. 1 and 5C): disposing a conductive segment Z0 and coupling a first gate P4 through at least one fourth gate via V0 to the conductive segment Z0.
Since the connection between the first gate and the first word line in the Choi/Chang device of Claim 22 was made on the first active area, it would have been obvious for one of ordinary skill in the art before filing the application to add into the connection cited by Claim 22 – a conductive segment and coupling the first gate through the at last one fourth gate via to the conductive segment, in order enabling the connection between the first gate and the first word line on the first active area
In re Claim 30, Choi teaches a method, comprising (Fig. 1):
disposing a plurality of active areas 121-126 (paragraph 0017) separated from each other, the plurality of active areas 121-126 extending in a first direction (which is a vertical direction in Fig. 1);
disposing a plurality of gates 141-144 (paragraph 0020) separated from each other, the plurality of gates extending in a second direction (which is a horizontal direction in Fig. 1), wherein each one of the plurality of gates 141-144 crosses over the plurality of active areas 121-126;
coupling (Figs. 2-5, paragraphs 0021, 0026, 0033) over an active area (where transistors are disposed) a first gate 142 of the plurality of gates 141-144 to a first word line WL1 for receiving a first programming voltage (paragraphs 0027-0029, 0033).
Although Figs. 2-5 (being a cross-section along I-II of Fig. 1 or portion of this cross-section) shown only one connection of WL1 to gate 142, one of ordinary skill in the art before filing the application would understand that cells created by other active regions, e.g. 122-126, and WL1 - have similar connections (since in an array - all cells are identical and have similar connections), and it is obvious that Choi teaches (indirectly) multiple electrical connections between the first gate 142 (crossing multiple active areas) and the first word line WL1.
Since Choi teaches electrical connections between gates and word lines schematically, he does not teach such structural steps as disposing a first plurality of conductive segments directly above the plurality of active areas, wherein coupling of the first gate to the first word line is created by the first plurality of conductive segments through a plurality of first gate vias.
Chang teaches (Fig. 5C) that an electrical connection between a first gate P4 (paragraph 0022) and a first word line WLP0 (paragraph 0027) is made through a via VWLP0 (paragraph 0060) and a conductive segment Z0 (paragraph 0020) disposed between the first gate P4 and via VWLP0 (and an electrical connection between a second gate P7 and a second word line WLP1, paragraph 0038, is created in a similar way).
In view of Chang, it would have been obvious for one of ordinary skill in the art before filing the application, to modify the Choi device by depositing a first plurality of conductive segments directly above the plurality of active areas (since Figs. 2-5 show that electrical connections between word lines and the gates are made over the active areas), and coupling the first gate to the first word line WL1 through a plurality of first gate via (per Chang), in order to physically enable creation of the first gate and the first word line.
In re Claim 31, Choi/Chang teaches the method of Claim 30 as cited above.
Choi further teaches (Figs. 2-5) coupling (paragraph 0021) a second gate 143 to a second word line WL2 for receiving a second programming voltage (obviously, since cells 2 and 3 in Fig. 2 are identical).
Since the second gate and the second word line are similar to the first gate and first word line (in the Choi device – they are just disposed at different locations of the array), it would have been obvious for one of ordinary skill in the art before filing the application to make their coupling in the same way as is described for the first gate and first wordline, e.g., disposing a second plurality of conductive segments directly above the plurality of active areas, respectively; and coupling, by the second plurality of conductive segments, a second gate of the plurality of gates through a second plurality of gate vias to a second word line for receiving a second programming voltage – in order to structurally enable physical coupling between the second gate and the second word line.
In re Claim 35, Choi/Chang teaches the method of Claim 30 and cited above. 
Choi does not teach a method, further comprising: disposing each of a second plurality of conductive segments between two of the plurality of active areas; and coupling, by the second plurality of conductive segments, the first gate to the first word line for receiving the first programming voltage. 
Chang teaches (Fig. 1C) depositing each of a second plurality of conductive segments Z0 between two AA0-AA1 of a plurality of active areas AA0-AA2 (paragraph 0020) and coupling (Fig. 5C) by the second plurality of conductive segments Z0 a first gate P4 to a first word line WLP0 for receiving a first programming voltage.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Choi/Chang method of Claim 30 by adding a second plurality of conductive segments, each disposed between two of the plurality of active areas, and coupling, by the second plurality of conductive segments, the first gate to the first word line for receiving the first programing voltage, when such modification is desirable for improving a reliability of electrical connection between the first gate and the first word line.

Allowable Subject Matter
Claims 16 and 18-20 are allowed.
Claims 25-30 and 32-34 are objected to as being dependent on a corresponding rejected base claim, but would be allowed if amended to incorporate all limitations of the corresponding base claim and all intervening claims.
Reason for Indicating Allowable Subject Matter
Re Claim 16: The prior arts of record do not render obvious all limitations of Claim 16: Chang teaches many limitations of Claim 16, but does not teach first and second pluralities of conductive segments and first and second pluralities of gate vias disposed directly over active areas – Chang teaches their dispositions between active areas. Although Choi teaches that connections between word lines and gates could be made over the active areas, Chang cannot be reasonably modified per Choi due to a lack of space – in a possible modification in moving conductive areas and vias to the active regions, it is easy to short-circuiting these conductive elements with bit lines. Choi, on the other hand, cannot be modified per Chang, since his OTP cells have no anti-fuses required by Claim 16 – Choi uses storage elements instead of anti-fuses.
Re Claims 18-20: Claims 18-20 are allowed due to dependency on Claim 16.
Re Claim 25: Choi and Chang, in combination, teach many limitations of Claim 25, except for the following limitation: “coupling the third gate through the at least one third gate via to a third word line for receiving a second programming voltage; and
coupling the fourth gate through at least one fourth gate via to a fourth word line for receiving a second reading voltage”. Claims 26-30 are objected due to dependency on Claim 25.
Re Claim 32: Choi and Chang, in combination, teach many limitations of Claim 32, but do not make obvious such limitation as: “coupling the third gate through a first gate via to a third word line for receiving a first reading voltage”, in combination with other limitation of Claim 31, on which Claim 32 depends.
Re Claim 33: Choi and Chang, in combination, teach some limitations of Claim 33, but do not make obvious such limitation as: “disposing each of a third plurality of conductive segments between two of the plurality of active areas”, in combination with other limitation of the claim and in combination with limitation of Claim 31 on which Claim 33 depends.
Re Claim 34: Choi and Chang, in combination, teach some limitations of Claim 34, but do not make obvious such limitation as: “arranging the third plurality of conductive segments along the second direction to receive data signals different from each other”, since both, Choi and Chang, do not teach any conductive segments connected to a bit line (for receiving data).
Other considered prior art of record, including Jung (US 2016/0300843), Lee et al. (US 2016/0148705), Horch et al. (US 2018/0033795), Choi et al. (US 2015/0380102) – do not compensate for the above deficiencies.

Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 05/11/22